RIPPLE, Circuit Judge,
concurring.
I concur in the judgment. In my view, Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972), controls the disposition of this case. Morrissey is a comprehensive reconciliation of the competing interests of the parolee in continued liberty and the various interests of the government in this context. Further adjustment of these interests is not an option open to us as an intermediate appellate court.
In considering the request for a preliminary injunction, the district court is certainly free to consider the claim that Illinois has routinely disregarded the mandate of Morrissey.